Citation Nr: 0708993	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-08 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in November 2006.  


FINDINGS OF FACT

1.	Bilateral hearing loss was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

2.	Coronary artery disease was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred in nor 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

2.  Coronary artery disease was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in August 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was furnished the appropriate 
notification.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110.  In addition, certain chronic diseases, 
including sensorineural hearing loss and coronary artery 
disease, may be presumed to have been incurred during service 
if they first become manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

The veteran is claiming service connection for bilateral 
hearing loss and coronary artery disease.  He believes that 
his hearing loss had its onset as a result of his service on 
an aircraft carrier flight line and that his heart disease 
began while he was on active duty.  The Board has reviewed 
the evidence of record and can find no basis for the 
establishment of service connection for these disorders.  In 
this regard, it is noted that the service medical records 
from the veteran's period of active duty show no complaint or 
manifestation of hearing loss or coronary artery disease.  At 
the time of his examination for separation from service, in 
1967, testing of hearing by whispered and spoken voice was 
15/15, bilaterally, and the veteran's blood pressure reading 
was 120/76.  Clinical evaluation of the heart and vascular 
system was normal.  The earliest manifestation of hearing 
loss is noted to be on an examination for the veteran's 
reserve duty in 1986 and the earliest manifestation of 
coronary artery disease dates from reserve medical records in 
1993.  No relationship was drawn between the development of 
these disabilities and the veteran's period of active duty.  

Evidence of record that first shows the veteran's claimed 
disorders are treatment records and examinations afforded 
during the veteran's service with a reserve unit.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.  There is no 
indication that the veteran's hearing loss or heart disease 
occurred as a result of disease or injury occurring as a 
result of this training.  The veteran's hearing loss is noted 
on audiometric examination in 1986 and coronary artery 
disease is noted in 1993.  This is many years after the 
veteran's period of active duty.  The hearing loss was noted 
at the time of examination for enlistment into the Air Force 
Reserve.

The veteran and his spouse have testified that his hearing 
loss is the result of service, including service on the flight 
line of an aircraft carrier and that heart disease had its 
onset during service.  It is, however, noted that they are 
laypersons, and, as such, are not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  An examination was 
conducted in June 2004 to ascertain whether or not the 
veteran's hearing loss may have resulted from service.  The 
examiner, at that time, rendered an diagnosis of sensorineural 
hearing loss.  It was indicated that the etiology of this 
disorder was most likely presbycusis.  Therefore, it was less 
likely than not that the hearing loss was related to military 
noise exposure or acoustic trauma.  

As neither sensorineural hearing loss nor coronary artery 
disease were manifested during service or within one year of 
the veteran's discharge from active duty and have not 
otherwise been related to service, the overwhelming weight of 
the evidence is against the claims and they must be denied.  


ORDER

Service connection for bilateral hearing loss and coronary 
artery disease is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


